Exhibit 10.3

 

SUBSIDIARY GUARANTY

 

This SUBSIDIARY GUARANTY (this “Guaranty”) is entered into as of May 1, 2004 by
CRESA PARTNERS OF ORANGE COUNTY, LP, a Delaware limited partnership
(“Guarantor”), in favor of and for the benefit of KEVIN J. HAYES, as
administrative agent for and representative of (in such capacity herein called
“Guaranteed Party”) the noteholders (“Noteholders”) of those certain promissory
notes in an aggregate principal amount of up to $6,900,000, by ASDS Orange
County, Inc., a Delaware corporation and the successor corporation of the merger
of Orange County Acquisition Corp. and CRESA Partners of Orange County, Inc.
(“Company”), in favor of Noteholders (said Notes, as they may hereafter be
amended, supplemented or otherwise modified from time to time, being the
“Notes”; capitalized terms defined therein and not otherwise defined herein
being used herein as therein defined) and in favor of and for the benefit of the
other Beneficiaries (as defined below). Guaranteed Party and Noteholders are
sometimes referred to herein as “Beneficiaries”.

 

1. Guaranty. (a) In order to induce Noteholders to extend credit to Company
pursuant to the Notes, Guarantor irrevocably and unconditionally guaranties, as
primary obligor and not merely as surety, the due and punctual payment in full
of all Guaranteed Obligations (as hereinafter defined) when the same shall
become due, whether at stated maturity, by acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)). The term
“Guaranteed Obligations” is used herein in its most comprehensive sense and
includes any and all obligations of Company in respect of principal, interest,
fees, costs, expenses (including, without limitation, legal fees and expenses of
counsel) and liabilities of whatsoever nature under the Notes, this Guaranty and
the other Note Documents.

 

Guarantor acknowledges that the Guaranteed Obligations are being incurred for
and will inure to the benefit of Guarantor.

 

Any interest on any portion of the Guaranteed Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Company (or, if interest on any portion of the Guaranteed Obligations ceases
to accrue by operation of law by reason of the commencement of said proceeding,
such interest as would have accrued on such portion of the Guaranteed
Obligations if said proceeding had not been commenced) shall be included in the
Guaranteed Obligations.

 

In the event that all or any portion of the Guaranteed Obligations is paid by
Company, the obligations of Guarantor hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) is rescinded or recovered directly or
indirectly from Guaranteed Party or any other Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments that are so rescinded or
recovered shall constitute Guaranteed Obligations.



--------------------------------------------------------------------------------

Subject to the other provisions of this Section 1, upon the failure of Company
to pay any of the Guaranteed Obligations when and as the same shall become due,
Guarantor will upon demand pay, or cause to be paid, in cash, to Guaranteed
Party for the ratable benefit of Beneficiaries, an amount equal to the aggregate
of the unpaid Guaranteed Obligations.

 

(b) Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of Guarantor under this Guaranty and the other Note Documents shall
be limited to a maximum aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable state law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of Guarantor, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws (specifically excluding, however, any liabilities of
Guarantor (x) in respect of intercompany indebtedness to Company or other
affiliates of Company to the extent that such indebtedness would be discharged
in an amount equal to the amount paid by Guarantor hereunder and (y) under any
guaranty of subordinated indebtedness which guaranty contains a limitation as to
maximum amount similar to that set forth in this Section 1(b), pursuant to which
the liability of Guarantor hereunder is included in the liabilities taken into
account in determining such maximum amount) and after giving effect as assets to
the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation, reimbursement, indemnification or
contribution of Guarantor pursuant to applicable law or pursuant to the terms of
any agreement, including Section 1(d) hereof.

 

(c) Notwithstanding anything in the contrary contained in this Guaranty,
Guaranteed Party hereby agrees that it shall not demand payment or otherwise
exercise any claims, rights or remedies that Guaranteed Party now has or may
have hereunder against Guarantor under this Guaranty until the earlier to occur
of (i) the passage of 30 days after the date Guaranteed Party’s makes demand for
payment of the Guaranteed Obligations under the Parent Guaranty (as defined
below), and (ii) the occurrence of a Proceeding with respect to any Credit
Party. For purposes hereof, a “Proceeding” shall mean any insolvency,
bankruptcy, receivership, custodianship, liquidation, reorganization, assignment
for the benefit of creditors or other proceeding for the liquidation,
dissolution or other winding up any Credit Party or any of their Subsidiaries or
any of their respective properties.

 

(d) Guaranteed Party hereby acknowledges that in the event any payment is made
on any date by Guarantor under this Guaranty, Guarantor shall be entitled to
reimbursement from Ascendant Solutions, Inc., a Delaware corporation (“Parent”),
under its Parent Guaranty dated as of the date hereof (the “Parent Guaranty”) in
the maximum amount permitted by law. Notwithstanding the foregoing, Guarantor
hereby confirms that the enforceability of this Guaranty is not dependent upon
Parent’s ability to reimburse Guarantor, or Guarantor’s ability to collect from
Parent, any amounts paid by Guarantor under this Guaranty, and that Guarantor’s
rights to obtain reimbursement are subject to Section 6 hereof.

 

2



--------------------------------------------------------------------------------

2. Guaranty Absolute; Continuing Guaranty. The obligations of Guarantor
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, Guarantor agrees that: (a) this Guaranty is a guaranty of payment when
due and not of collectibility; (b) Guaranteed Party may enforce this Guaranty
upon the occurrence and during the continuance of an Event of Default under the
Notes; (c) a separate action or actions may be brought and prosecuted against
Guarantor whether or not any action is brought against Company or any of such
other guarantors and whether or not Company is joined in any such action or
actions; and (d) Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge
Guarantor’s liability for any portion of the Guaranteed Obligations that has not
been paid. This Guaranty is a continuing guaranty and shall be binding upon
Guarantor and its successors and assigns, and Guarantor irrevocably waives any
right (including without limitation any such right arising under California
Civil Code Section 2815) to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

 

3. Actions by Beneficiaries. Any Beneficiary may from time to time, without
notice or demand and without affecting the validity or enforceability of this
Guaranty or giving rise to any limitation, impairment or discharge of
Guarantor’s liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of the Guaranteed
Obligations, (b) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations, (c) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment of this Guaranty or the Guaranteed Obligations, (d) release, exchange,
compromise, subordinate or modify, with or without consideration, any security
for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person with respect to
the Guaranteed Obligations, (e) enforce and apply any security now or hereafter
held by or for the benefit of any Beneficiary in respect of this Guaranty or the
Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that Guaranteed Party or the other
Beneficiaries, or any of them, may have against any such security, as Guaranteed
Party in its discretion may determine consistent with the Notes, and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, and (f) exercise any
other rights available to Guaranteed Party or the other Beneficiaries, or any of
them, under the Note Documents, at law or in equity.

 

4. No Discharge. This Guaranty and the obligations of Guarantor hereunder shall
be valid and enforceable and shall not be subject to any limitation, impairment
or discharge for any reason (other than payment in full of the Guaranteed
Obligations), including without limitation the occurrence of any of the
following, whether or not Guarantor shall have had notice or knowledge of any of
them: (a) any failure to assert or enforce or agreement not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or

 

3



--------------------------------------------------------------------------------

demand or any right, power or remedy with respect to the Guaranteed Obligations
or any agreement relating thereto, or with respect to any other guaranty of or
security for the payment of the Guaranteed Obligations, (b) any waiver or
modification of, or any consent to departure from, any of the terms or
provisions of the Notes, any of the other Note Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, (c) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect, (d) the application of payments received from any
source to the payment of indebtedness other than the Guaranteed Obligations,
even though Guaranteed Party or the other Beneficiaries, or any of them, might
have elected to apply such payment to any part or all of the Guaranteed
Obligations, (e) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations, and
(f) any defenses, set-offs or counterclaims which Company may assert against
Guaranteed Party or any Beneficiary in respect of the Guaranteed Obligations,
including but not limited to failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury, other than payment in full of the Guaranteed Obligations.

 

5. Waivers. Guarantor waives, for the benefit of Beneficiaries: (a) any right to
require Guaranteed Party or the other Beneficiaries, as a condition of payment
or performance by Guarantor, to (i) proceed against Company, any other guarantor
of the Guaranteed Obligations (except as provided in Section 1(c) hereof) or any
other Person, (ii) proceed against or exhaust any security held from Company,
any other guarantor of the Guaranteed Obligations or any other Person, (iii)
proceed against or have resort to any balance of any deposit account or credit
on the books of any Beneficiary in favor of Company or any other Person, or (iv)
pursue any other remedy in the power of any Beneficiary; (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of Company including, without limitation, any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Company from any cause other than payment in full
of the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon Guaranteed Party’s or any other Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
that amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, that are or might be in conflict with the terms of this
Guaranty and any legal or equitable discharge of Guarantor’s obligations
hereunder, other than payment in full of the Guaranteed Obligations, (ii) the
benefit of any statute of limitations affecting Guarantor’s liability hereunder
or the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any Lien or any property subject
thereto; and (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
of this Guaranty, notices of default under the Notes, or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of

 

4



--------------------------------------------------------------------------------

any extension of credit to Company and notices of any of the matters referred to
in Sections 3 and 4 and any right to consent to any thereof.

 

In accordance with Section 2856 of the California Civil Code Guarantor waives
any and all rights and defenses available to Guarantor by reason of Sections
2787 to 2855, inclusive, of the California Civil Code.

 

6. Guarantor’s Rights of Subrogation, Contribution, Etc.; Subordination of Other
Obligations. Until the Guaranteed Obligations shall have been paid in full,
Guarantor shall withhold exercise of (a) any claim, right or remedy, direct or
indirect, that Guarantor now has or may hereafter have against Company or any of
its assets in connection with this Guaranty or the performance by Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute (including without limitation under
California Civil Code Section 2847, 2848 or 2849), under common law or otherwise
and including without limitation (i) any right of subrogation, reimbursement or
indemnification that Guarantor now has or may hereafter have against Company,
(ii) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Company, and (iii) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary and (b) any right of contribution Guarantor
now has or may hereafter have against any other guarantor of any of the
Guaranteed Obligations. Guarantor further agrees that, to the extent the
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification Guarantor may have against Company
or against any collateral or security, and any rights of contribution Guarantor
may have against any such other guarantor, shall be junior and subordinate to
any rights Guaranteed Party or the other Beneficiaries may have against Company,
to all right, title and interest Guaranteed Party or the other Beneficiaries may
have in any such collateral or security, and to any right Guaranteed Party or
the other Beneficiaries may have against such other guarantor.

 

Any indebtedness or other payment obligations of Company now or hereafter held
by Guarantor is subordinated in right of payment to the Guaranteed Obligations,
and any such indebtedness of Company to Guarantor collected or received by
Guarantor after an Event of Default has occurred and is continuing, and any
amount paid to Guarantor on account of any subrogation, reimbursement,
indemnification or contribution rights referred to in the preceding paragraph
when all Guaranteed Obligations have not been paid in full, shall be held in
trust for Guaranteed Party on behalf of Beneficiaries and shall forthwith be
paid over to Guaranteed Party for the benefit of Beneficiaries to be credited
and applied against the Guaranteed Obligations.

 

7. Expenses. Guarantor agrees to pay, or cause to be paid, on demand, and to
save Guaranteed Party and the other Beneficiaries harmless against liability
for, (i) any and all costs and expenses (including fees, costs of settlement and
disbursements of counsel) incurred or expended by Guaranteed Party or any other
Beneficiary in connection with the enforcement of or preservation of any rights
under this Guaranty, provided that

 

5



--------------------------------------------------------------------------------

such costs shall not be payable hereunder unless there is an Event of Default
under Sections 7(a), (h) or (i) of the Notes, and (ii) any and all costs and
expenses required to be paid by Guarantor under the provisions of any other Note
Document.

 

8. Financial Condition of Company. No Beneficiary shall have any obligation, and
Guarantor waives any duty on the part of any Beneficiary, to disclose or discuss
with Guarantor its assessment, or Guarantor’s assessment, of the financial
condition of Company or any matter or fact relating to the business, operations
or condition of Company. Guarantor has adequate means to obtain information from
Company on a continuing basis concerning the financial condition of Company and
its ability to perform its obligations under the Note Documents, and Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of Company and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations.

 

9. Representations and Warranties. The representations and warranties contained
in Section 4 of that certain Security Agreement, dated as of the date hereof, by
and among Company, Guarantor and Kevin J. Hayes as Secured Party, are
incorporated herein by this reference as they relate to this Guaranty, and are
and will be true, correct and complete in all material respects on and as of the
date hereof.

 

10. Covenants. Guarantor agrees that, so long as any part of the Guaranteed
Obligations shall remain unpaid, Guarantor will, unless Requisite Noteholders
shall otherwise consent in writing, perform or observe, all of the terms,
covenants and agreements that the Note Documents state that Company is to cause
Guarantor to perform or observe.

 

11. Set Off. In addition to any other rights any Beneficiary may have under law
or in equity, if any amount shall at any time be due and owing by Guarantor to
any Beneficiary under this Guaranty, such Beneficiary is authorized at any time
or from time to time, without notice (any such notice being expressly waived),
to set off and to appropriate and to apply any and all deposits (general or
special, including but not limited to indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness of such
Beneficiary owing to Guarantor and any other property of Guarantor held by a
Beneficiary to or for the credit or the account of Guarantor against and on
account of the Guaranteed Obligations and liabilities of Guarantor to any
Beneficiary under this Guaranty.

 

12. Amendments and Waivers. No amendment, modification, termination or waiver of
any provision of this Guaranty, and no consent to any departure by Guarantor
therefrom, shall in any event be effective without the written concurrence of
Guaranteed Party and, in the case of any such amendment or modification,
Guarantor. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

 

13. Miscellaneous. It is not necessary for Beneficiaries to inquire into the
capacity or powers of Guarantor or Company or the officers, directors or any
agents acting or purporting to act on behalf of any of them.

 

6



--------------------------------------------------------------------------------

The rights, powers and remedies given to Beneficiaries by this Guaranty are
cumulative and shall be in addition to and independent of all rights, powers and
remedies given to Beneficiaries by virtue of any statute or rule of law or in
any of the Note Documents or any agreement between Guarantor and one or more
Beneficiaries or between Company and one or more Beneficiaries. Any forbearance
or failure to exercise, and any delay by any Beneficiary in exercising, any
right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

 

In case any provision in or obligation under this Guaranty shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTOR, GUARANTEED PARTY AND
THE OTHER BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

This Guaranty shall inure to the benefit of Beneficiaries and their respective
successors and assigns.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST GUARANTOR ARISING OUT OF OR RELATING TO
THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF CALIFORNIA. WITH RESPECT TO SUCH PROCEEDINGS,
GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY
AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY. Guarantor agrees
that service of all process in any such proceeding in any such court may be made
by registered or certified mail, return receipt requested, to Guarantor at its
address set forth below its signature hereto (or at such other address as
Guarantor may from time to time designate (in writing) as its address for
service of process), such service being acknowledged by Guarantor to be
sufficient for personal jurisdiction in any action against Guarantor in any such
court and to be otherwise effective and binding service in every respect.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of Guaranteed Party or any Beneficiary
to bring proceedings against Guarantor in the courts of any other jurisdiction.

 

GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, GUARANTEED PARTY EACH
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. THE SCOPE OF THIS WAIVER IS

 

7



--------------------------------------------------------------------------------

INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. GUARANTOR AND, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, GUARANTEED PARTY EACH (I) ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT FOR GUARANTOR AND GUARANTEED PARTY TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT GUARANTOR AND GUARANTEED PARTY HAVE ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS GUARANTY OR ACCEPTING THE BENEFITS THEREOF, AS THE
CASE MAY BE, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS, AND (II) FURTHER WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS OF THIS GUARANTY. In the event of litigation, this
Guaranty may be filed as a written consent to a trial by the court.

 

14. Counterparts. This Guaranty may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed and delivered shall be deemed to be an original for all purposes;
but all such counterparts together shall constitute but one and the same
instrument.

 

15. Guaranteed Party as Administrative Agent.

 

(a) Guaranteed Party has been appointed to act as Guaranteed Party as provided
in the Notes. Guaranteed Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action, solely in
accordance with this Guaranty and the Notes; provided that Guaranteed Party
shall exercise, or refrain from exercising, any remedies under or with respect
to this Guaranty in accordance with the instructions of Requisite Noteholders.

 

(b) Guaranteed Party shall at all times be the same Person that is
Administrative Agent under the Notes. Written notice of resignation by
Administrative Agent pursuant to Section 10 of the Notes shall also constitute
notice of resignation as Guaranteed Party under this Guaranty; removal of
Administrative Agent pursuant to Section 10 of the Notes shall also constitute
removal as Guaranteed Party under this Guaranty; and appointment of a successor
Administrative Agent pursuant to Section 10 of the Notes shall also constitute
appointment of a successor Guaranteed Party under this Guaranty. Upon the
acceptance of any appointment as Administrative Agent under Section 10 of the
Notes by successor Administrative Agent, that successor Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges

 

8



--------------------------------------------------------------------------------

and duties of the retiring or removed Guaranteed Party under this Guaranty, and
the retiring or removed Guaranteed Party under this Guaranty shall promptly (i)
transfer to such successor Guaranteed Party all sums held hereunder, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Guaranteed Party under this
Guaranty, and (ii) take such other actions as may be necessary or appropriate in
connection with the assignment to such successor Guaranteed Party of the rights
created hereunder, whereupon such retiring or removed Guaranteed Party shall be
discharged from its duties and obligations under this Guaranty. After any
retiring or removed Guaranteed Party’s resignation or removal hereunder as
Guaranteed Party, the provisions of this Guaranty shall inure to its benefits as
to any actions taken or omitted to be taken by it under this Guaranty while it
was Guaranteed Party hereunder.

 

[remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor and, solely for purposes of the waiver of the
right to jury trial contained in Section 13, Guaranteed Party have caused this
Guaranty to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

CRESA PARTNERS OF ORANGE
COUNTY, LP

By:

 

    CRESA Partners-Hayes, Inc., its

    General Partner

By:

 

/s/ Kevin J. Hayes

--------------------------------------------------------------------------------

Name: Kevin J. Hayes

Title: President & CFO

Address:

16250 Dallas Parkway

Suite 102

Dallas, TX 75248

Attn: David Bowe

Telecopy: (972) 250-0934

with a copy (which shall not constitute notice) to:

Winstead Sechrest & Minick P.C.

5400 Renaissance Tower

1201 Elm Street

Dallas, Texas 75270

Attn: Thomas R. Helfand

Telecopy: (214) 745-5390

 

S-1



--------------------------------------------------------------------------------

KEVIN J. HAYES, as Guaranteed Party

By:

 

/s/ Kevin J. Hayes

--------------------------------------------------------------------------------

   

    Kevin J. Hayes

Address:

Kevin J. Hayes

610 Newport Center Drive

5th Floor

Newport Beach, CA 92660

with a copy (which shall not constitute notice) to:

Gary J. Singer, Esq.

O’Melveny & Myers LLP

610 Newport Center Drive

Suite 1700

Newport Beach, CA 92660

Telecopy: (949) 823-6994

 

S-2